       Case 2:19-cv-03040-HB Document 31 Filed 04/29/20 Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HELEN E. HENDERSON, et al.           :        CIVIL ACTION
                                     :
     V.                              :
                                     :
JUSTIN MATTHEWS, et al.              :        NO. 19-3040


                               MEMORANDUM

Bartle, J.                                                April 29, 2020

           Plaintiffs Helen Henderson and Ramil Hughes bring this

action under 42 U.S.C. § 1983 against Philadelphia Police

Officers Justin Matthews, Marcus Baker, former Philadelphia

Police Officer Brandon Pinkston, and the City of Philadelphia

(“City”) for violations of their rights under the First, Fourth,

Eighth, and Fourteenth Amendments.        Before the court is the

motion of the City to dismiss plaintiffs’ claim for municipal

liability pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure on the grounds that plaintiff has failed to

state a claim for relief.

                                    I

           A pleading must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.”        Fed. R.

Civ. P. 8(a)(2).    “Each allegation must be simple, concise, and

direct.”   Fed. R. Civ. P. 8(d)(1).      Detailed factual allegations

are not required.    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007).
       Case 2:19-cv-03040-HB Document 31 Filed 04/29/20 Page 2 of 9



            When deciding a Rule 12(b)(6) motion, the court must

accept as true all factual allegations in the complaint and draw

all inferences in the light most favorable to the plaintiff.

See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir.

2008); Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59, 64

(3d Cir. 2008).    We must then determine whether the pleading at

issue “contain[s] sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (quoting Twombly, 550 U.S.

at 570).    A claim has facial plausibility when the pleaded factual

content allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.       Id.   Under this

standard, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not

suffice.”    Id.

            The court is not required to accept the truth of

conclusory statements that are unsupported by factual

allegations.    Iqbal, 556 U.S. at 686.     Determining whether a

complaint has raised a plausible claim for relief is a

“context-specific task that requires the reviewing court to draw

on its judicial experience and common sense.”         Id. at 679.

                                   II

            The factual allegations in the complaint are taken as

true for present purposes.     On February 10, 2018 at 3:45 a.m.,

                                   -2-
      Case 2:19-cv-03040-HB Document 31 Filed 04/29/20 Page 3 of 9



plaintiff Helen Henderson called the Philadelphia Police

Department from her home to request that police remove Alisha

Henderson.   Police Officers Matthews and Baker answered the call

and ordered Alisha Henderson to leave.       Roughly 40 minutes

later, Alisha Henderson returned.       She was intoxicated and

started violently to beat and choke Helen Henderson.         Alisha

Henderson was much bigger and stronger than Helen Henderson,

who, fearing for her life, grabbed a nearby wine bottle and

struck Alisha Henderson on the head.       The blow caused her head

to bleed.

            Helen Henderson called the police again to report the

incident.    She requested that officers order Alisha Henderson to

leave her home a second time.     As previously, Police Officers

Matthews and Baker were sent to the residence.        This time they

were accompanied by Officer Pinkston.       The officers encountered

Helen and Alisha Henderson and plaintiff Ramil Hughes when they

arrived.

            The officers handcuffed Mr. Hughes soon after their

arrival.    However, after calming down, Mr. Hughes’s handcuffs

were removed, and he told the officers that Helen Henderson hit

Alisha Henderson over the head with a wine bottle.        Helen

Henderson explained to the officers that Alisha Henderson

attacked first.   Without inquiring into the truth of this



                                  -3-
         Case 2:19-cv-03040-HB Document 31 Filed 04/29/20 Page 4 of 9



explanation, the officers informed Helen Henderson that she was

under arrest.

            Helen Henderson alleges that without handcuffing her,

the officers grabbed her by the arms and hand and forced her

forward.    They used so much unnecessary force that they caused

her to fall on stairs, fracture her foot, and injure her back.

Because she was unable to walk after the fall, she “had to be

carried back where she was handcuffed and then to the police car

by Philadelphia police officers.” 1

            Helen Henderson alleges that there was probable cause

for the officers to arrest Alisha Henderson.          She contends that

the officers and other unidentified City employees exercised

their discretion to arrest and charge her in order to intimidate

her into not filing a civil rights suit for her injury and to

retaliate against her for complaining about them arresting her

and not Alisha Henderson.       Officer Baker handcuffed Mr. Hughes a

second time after he saw the officers cause Helen Henderson to

fall.    Mr. Hughes claims that this was done without probable

cause in order to intimidate him.

            Plaintiffs allege that no one investigated the use of

excessive force by Officers Matthews, Baker, and Pinkston at the

scene.     They assert the officers agreed not to testify against




1.   She was treated later with a cast and boot.
                                     -4-
         Case 2:19-cv-03040-HB Document 31 Filed 04/29/20 Page 5 of 9



one another, did not file truthful or complete reports, and lied

under oath about the incident.        Plaintiffs also allege that none

of these officers was disciplined as a result of the incident.

            According to the complaint, the conduct of Officers

Matthews, Baker, and Pinkston is the consequence of a City

“policy and custom” to cover up the use of excessive force by

its police officers.      Specifically, plaintiffs allege the City

does not require the police to investigate serious injuries

which result from police interaction and does not properly

discipline officers who use excessive force.          Further, the City

does not ban an agreement among police not to report or testify

against one another, nor does it ban retaliation against

officers who do.     The City does not require truthful reports on

the use of force and does not act when police lie under oath.

Finally, plaintiffs allege the City permits intimidation by

giving police officers the discretion to arrest those they

injure without requiring an investigation into any excessive

force.

                                     III

            The City moves to dismiss plaintiffs’ claim for

municipal liability on the grounds that plaintiffs plead no

facts regarding a municipal policy or custom.           The City also

argues plaintiffs’ municipal liability claim fails because they

allege no conduct by a municipal decisionmaker.

                                     -5-
         Case 2:19-cv-03040-HB Document 31 Filed 04/29/20 Page 6 of 9



            A municipality may not be held liable under 42 U.S.C

§ 1983 for the constitutional misconduct of its employees under

a theory of respondeat superior.         Monell v. Dep’t of Soc. Servs.

of City of New York, 436 U.S. 658, 691 (1978).           As the Supreme

Court explained in Monell, a government entity may only be held

liable for unconstitutional conduct when the injury alleged

results from the execution of a government policy or custom.

Id. at 694-95.     Such a policy or custom may be made by

“lawmakers or by those whose edicts or acts may fairly be said

to represent official policy.”         Id.    Thus, a government entity

can be liable for constitutional injuries only when they result

from the implementation or execution of an official policy,

regulation, or decision adopted by it or informally adopted by

custom.    McTernan v. City of York, 564 F.3d 636, 657-58 (3d Cir.

2009).    This creates a “two-track path” to municipal liability

whereby a plaintiff may establish that his or her injury

resulted from either an officially adopted policy or an

informally adopted custom.       Id.

            A plaintiff can establish an official policy by

showing that a decisionmaker, who possessed final policymaking

authority, issued an official municipal proclamation, policy, or

edict.    McTernan, 564 F.3d at 658.         Alternatively, a plaintiff

can establish a custom by showing that a course of conduct is so



                                       -6-
         Case 2:19-cv-03040-HB Document 31 Filed 04/29/20 Page 7 of 9



permanent and well-settled as to virtually constitute law.              See

id.

            Thus, municipal liability rests on the policymaker’s

affirmative act of adopting an unconstitutional policy.            See

McTernan, 564 F.3d at 658.       Under these circumstances, a single

incident of unconstitutional conduct may be sufficient to link a

plaintiff’s injury to a government defendant.           City of Okla. v.

Tuttle, 471 U.S. 808, 822-24 (1985).

            In the case of a custom, liability is premised on the

municipal decisionmaker’s failure to address pervasive

unconstitutional conduct despite having knowledge of its

existence.    See McTernan, 564 F.3d at 658.        The Supreme Court

has warned of the dangers of inferring the existence of a custom

from a single incident of unconstitutional misconduct because

“[s]uch an approach provides a means for circumventing Monell’s

limitations altogether.”       Tuttle, 471 U.S. at 823-24.

            Dismissal for failure to state a claim for municipal

liability is appropriate where a complaint fails to either

connect a policy or custom to a municipal decisionmaker or to

show prior notice through a pattern of similar unconstitutional

conduct.    Wood v. Williams, 568 F.App’x 100, 105-06 (3d Cir.

2014).    Such pleading is necessary “to satisfy the rigorous

standards of culpability and causation” required for municipal



                                     -7-
         Case 2:19-cv-03040-HB Document 31 Filed 04/29/20 Page 8 of 9



liability.    Wood, 568 F. App’x at 104; McTernan, 564 F.3d at

658.

            Here, the complaint does not state whether plaintiffs’

constitutional injuries resulted from an officially adopted

policy or an informally adopted custom.         We consider therefore

whether either may be plausibly inferred from the factual

allegations in the complaint.

            Taken as a whole, Helen Henderson generally alleges

that the use of excessive force by Officers Matthews, Baker, and

Pinkston injured her and that the officers, along with other

unidentified City employees, exercised their discretion to

arrest and charge her in order to intimidate her into not filing

suit and to retaliate against her for complaining about the

officers’ decision to arrest her and not Alisha Henderson.

Ramil Hughes alleges Officer Baker handcuffed him a second time

as a means of intimidation after he witnessed the excessive

force.

            Plaintiffs seek to connect the conduct of Officers

Matthews, Baker, and Pinkston to the City with the conclusory

allegation that the City has a policy of covering up excessive

force.    The complaint does not identify any City policymaker and

makes only a passing reference to unidentified City employees.

Plaintiffs also do not identify any policy which adopts a

practice of excessive force, nor one so deficient as to suggest

                                     -8-
      Case 2:19-cv-03040-HB Document 31 Filed 04/29/20 Page 9 of 9



a goal of permitting the cover up of excessive force.         Finally,

the complaint contains only a single incident of constitutional

misconduct.

          The court cannot accept plaintiffs’ conclusory

allegation that the City has a policy of covering up excessive

force in the absence of these crucial supporting factual

allegations.   See Iqbal, 556 U.S. at 686.      Moreover, we cannot

infer a permanent and well-settled custom to use and cover up

excessive force from a single alleged constitutional

transgression.   See Wood, 568 F.App’x at 105-06.

          The complaint also fails to the extent plaintiffs

allege Officers Matthews, Baker, and Pinkston, or other

unidentified City employees had final policymaking authority

with respect to their discretion to arrest and charge Helen

Henderson or to handcuff Ramil Hughes a second time.         The fact

that a particular official has discretion in the exercise of

certain government functions does not by itself give rise to

municipal liability based on the exercise of that discretion.

Pembaur v. City of Cincinnati, 475 U.S. 469, 481–83 (1986).           The

official must be responsible for establishing government policy

as it relates to the alleged unconstitutional activity.         Id.

Plaintiffs do not state a plausible claim against the City.

          For these reasons, we will grant the motion of the

City of Philadelphia to dismiss all claims against it.

                                  -9-
